Citation Nr: 0604507	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent from March 22, 2000, through January 17, 2003, for 
neurogenic bladder.

2.  Entitlement to an increased initial disability evaluation 
for prostate cancer, rated as 100 percent disabling from 
August 21, 2001, through August 1, 2005, and as 
noncompensable thereafter, including on an extraschedular 
basis.

3.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  

4.  Entitlement to an increased disability evaluation for 
post operative fusion C5-6-7 with radiculopathy, currently 
evaluated as 40 percent disabling.  

5.  Entitlement to an increased disability evaluation for low 
back strain with disc disease, lumbar spine, currently 
evaluated as 40 percent disabling.  

6.  Entitlement to service connection for dermatitis, 
chloracne, and cysts.  

7.  Entitlement to service connection for diverticulitis.  

8.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
functional heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956, and from December 1956 to May 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The veteran has appealed the denial of multiple 
claims denied in December 2001 and April 2002 rating 
decisions.  He has also disagreed with the initial evaluation 
of service-connected prostate cancer.  Additionally, he has 
perfected an appeal with a May 2003 administrative decision 
to withhold VA compensation because he was receiving military 
retired pay.  That issue is the subject of another decision.  

In January 2006, the Board granted his motion to advance the 
case on the Board's docket.  Also in January 2006, the 
veteran's accredited representative stated that the veteran 
waived RO consideration of additional evidence and argument 
the veteran submitted since the last supplemental statement 
of the case was issued.  This waiver included evidence 
submitted by the veteran in December 2005.  

The Board notes that when the RO granted an increased rating 
to 60 percent for neurogenic bladder in September 2004, 
effective from January 2003, it informed the veteran that 
this was a full grant of benefits as to that issue.  However, 
as the original date of the claim for increase was March 22, 
2000, that award was not a complete grant of benefits, and 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

Because the veteran has disagreed with the initial rating 
assigned for his prostate cancer, the Board has 
recharacterized the claim as reflected on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to increased ratings for post 
operative fusion C5-6-7 with radiculopathy and low back 
strain with disc disease, lumbar spine, addressed in the 
REMAND portion of the decision below are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 17, 2003, the veteran's neurogenic 
bladder was manifested by not more than voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  

2.  From August 12, 2001, to August 1, 2005, the veteran's 
prostate cancer was productive of active malignancy; 
thereafter, the condition became asymptomatic with no related 
renal or voiding dysfunction.  

3.  On the most recent VA examination, conducted in June 
2004, the veteran's hearing loss was manifested by puretone 
threshold averages of 51 decibels for the right ear and 63 
decibels for the left ear, with speech recognition ability of 
94 percent bilaterally, resulting in Level "I" hearing for 
the right ear and level "II" hearing for the left ear.  On 
earlier VA examination in April 2001, veteran's hearing loss 
was also manifested by puretone threshold averages and speech 
recognition ability resulting in Level "III" hearing for the 
right ear and Level "II" hearing in the left ear.  

4.  In an unappealed November 1980 rating decision, the RO 
denied a claim for service connection for a functional heart 
murmur.

5.  Evidence received since the November 1980 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a functional heart murmur.

6.  There is no competent evidence of current dermatitis, 
chloracne, and cysts, which are the result of a disease or 
injury incurred in service; chloracne did not manifest to a 
degree of 10 percent or more within a year after the date 
upon which the veteran was last exposed to an herbicide.

7.  There is competent evidence that the veteran's current 
diverticulitis began in service.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 100 percent, including on 
an extraschedular basis, is not warranted for prostate cancer 
from August 21, 2001, through August 1, 2005; as of August 1, 
2005, a compensable rating is not warranted.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 4.115, 
Diagnostic Code 7528 (2005).  

2.  A rating in excess of 40 percent for neurogenic bladder 
is not warranted from March 22, 2000, through January 17, 
2003.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.115, 
Diagnostic Codes 7518-7542 (2005).

3.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2005).

4.  The November 1980 rating decision denying the veteran's 
claim for entitlement to service connection for a functional 
heart murmur is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2005).

5.  Evidence submitted since the November 1980 rating 
decision is not new and material; thus, the requirements to 
reopen the claim of service connection for a functional heart 
murmur have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

6.  The veteran is not entitled to service connection for 
dermatitis, chloracne, and cysts.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

7.  The veteran is entitled to service connection for 
diverticulitis.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in December 2000, January 2002, and 
October 2004, as well as by means of the discussion in the 
December 2003 statement of the case (SOC) and the August and 
September 2005 Supplemental Statements of the Case (SSOC's).  
He was advised of what was required to substantiate his 
claims and of his and VA's responsibilities regarding his 
claims.  He was also asked to submit information and/or 
evidence, which would include that in his possession, in 
support of his claims.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The December 
2000 letter providing general information about the VCAA was 
mailed to the appellant prior to the initial RO adjudication 
of his claims.  See 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  To any extent that the veteran was not provided 
full and adequate notice prior to the adjudication of his 
claims in December 2001 and April 2002, it is harmless error 
as all evidence submitted was considered by VA in the SOC and 
the SSOCs as set forth above.  There is no indication that 
the outcome of the case has been affected.  The claims have 
been on appeal for several years, and in that time VA has 
provided the appellant a meaningful opportunity to 
participate effectively in the processing of his claims.  See 
Mayfield v. Nicholson, 19 Vet. App 103 (2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes VA medical treatment records, Social 
Security records (containing some private consultations) and 
service personnel records.  The veteran indicated in January 
2006, through his representative, that he waived RO 
consideration of evidence submitted since the last 
Supplemental Statement of the Case and wanted his case 
decided by the Board at this time.  After a review of the 
record in this case, the Board finds no indication of any 
additional pertinent, outstanding private medical evidence 
specifically identified by the veteran that has not been 
requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).

The veteran's claims folder was unavailable as of March 2000 
and a rebuilt claims folder has been created.  In cases where 
records once in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the appellant's claims has 
been undertaken with this heightened duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  The veteran 
has not put forth evidence of a current disability as 
dermatitis, chloracne and cysts related to service, and no 
examination is warranted to comply with the duty to assist.  
There is no duty to obtain a VA examination or opinion in the 
case of the heart murmur because new and material evidence 
has not been presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  Thus, the Board finds that no additional 
action is necessary as to these claims.

II.  Evaluations of the Prostate, Neurogenic Bladder and 
Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2004).  This is distinguishable from a claim 
for increase, in which the present level of the disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Board notes that the prostate matter arose 
from an initial award of service connection, whereas the 
other two claims are claims for increase.

Hearing Loss
bilateral hearing loss is evaluated under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.85, Diagnostic Code (Code) 
6100 as noncompensable.  In evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran urges he should be rated at a 
compensable level.  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.

The regulations evaluating the veteran's bilateral hearing 
loss were changed during the pendency of this appeal.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  A review of both the old and new criteria 
regarding the evaluation of hearing impairment (as opposed to 
exceptional patterns of hearing impairment) at 38 C.F.R. § 
4.85, Tables VI and VII, reveals that no substantive changes 
were made between the old and new diagnostic criteria.  That 
is, the retroactive effects of these criteria are irrelevant.  
Substantive changes were made when comparing the old 38 
C.F.R. § 4.85(c) and the new criteria at 38 C.F.R. § 4.86, in 
connection with the criteria at Table VIa for exceptional 
patterns of hearing impairment.  However, these criteria are 
not applicable to the current case and have no bearing on its 
adjudication.  

Two VA audiology examinations are for consideration.  In 
April 2001, pure tone thresholds, in decibels, were as 
follows:

At 500 1000 2000 3000 4000 Hertz: Right ear: xx 10 30 80 75; 
Left ear: xx 15 50 75 90.

The puretone average in the right ear was 49.  The puretone 
average in the left ear was 58.  The Maryland CNC speech 
recognition score was 80 percent in the right ear and 94 
percent in the left ear.

A VA audiological examination was conducted in June 2004, at 
which time the veteran primarily complained of trouble with 
hearing the turn signal in the car.  Pure tone thresholds, in 
decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz: Right ear: xx 15 35 75 80; 
Left ear: xx 20 70 80 85.

The puretone average in the right ear was 51.  The puretone 
average in the left ear was 63.  The Maryland CNC speech 
recognition score was 94 percent bilaterally.  

The findings from the VA examinations show Level "I" hearing 
for the right ear and level "II" hearing for the left ear 
in 2004, and "III" hearing for the right ear and Level "II" 
hearing in the left ear in 2001.  38 C.F.R. § 4.85 Table VI 
(2005).  Applying the findings from these examinations to the 
Table in the Rating Schedule shows that a compensable rating 
is not warranted for the veteran's service-connected 
bilateral hearing loss at any time.  38 C.F.R. § 4.85 Table 
VII (2005).

The Board has also considered whether an increased and/or 
separate evaluation is warranted based on ear symptomatology, 
aside from the currently service-connected hearing loss.  
However, the veteran did not complain of any ear pain during 
the VA examinations.  Accordingly, there is no basis for the 
assignment of an increased or separate evaluation, based on 
the aforementioned ear symptomatology.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing 
loss.  The Board is obligated to apply the facts of record to 
the governing law.  In view of the foregoing, based upon the 
audiometric evaluation findings of record, the veteran is not 
entitled to a compensable rating for bilateral hearing loss.  
The preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss, and the 
doctrine of reasonable doubt does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Neurogenic Bladder and Prostate Cancer
The veteran claimed an increased rating for neurogenic 
bladder in March 2000, and was awarded an increase from 20 to 
40 percent effective from the date of claim, and an increase 
to 60 percent effective from January 17, 2003.  It is noted 
that a 60 percent rating is the highest scheduler rating for 
neurogenic bladder, and the veteran has not requested and the 
record does not suggest referral for consideration of 
extraschedular criteria for this condition.  See 3.321 
(2005).  Thus, the Board will not address the period from 
January 17, 2003, forward, when a 60 percent rating was 
assigned.  The Board will address whether a rating in excess 
of 40 percent from March 2000 to January 17, 2003.  

This claim will be addressed in conjunction with the prostate 
claim, as the relevant medical evidence is contained in the 
urology-related reports and examinations.  The Board notes 
that the prostate rating is an initial rating evaluation, 
whereas the neurogenic bladder claim is a claim for increased 
rating.  The veteran seeks an extraschedular evaluation 
during the time period in which he was rated 100 percent for 
his prostate disorder.  For the reasons set forth below, the 
Board denies each of these claims.  

The veteran claimed an increased rating for neurogenic 
bladder in March 2000.  Urological medical examinations 
showed that the veteran had prostate cancer in August 2001.  
The veteran filed a claim for prostate cancer in December 
2001.  Also in December 2001, a VA rating decision granted 
service connection for prostate cancer, rated at 100 percent 
from August 2001, and awarded a 40 percent rating for 
neurogenic bladder.  

There is no medical evidence showing that an evaluation of 60 
percent for neurogenic bladder is warranted prior to January 
17, 2003.  In that regard, according to Diagnostic Code 7542, 
a neurogenic bladder is to be rated as a voiding dysfunction.  
See 38 C.F.R. § 4.115b (2005).  Voiding dysfunction is to be 
evaluated as urine leakage or frequency, or obstructed 
voiding.  See 38 C.F.R. § 4.115a.

Urine leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent rating.  If the 
disorder requires the use of absorbent materials that must be 
changed two to four times a day, a 40 percent rating is 
applicable.  For urinary frequency, a maximum 40 percent 
rating is applicable if the daytime voiding interval is less 
than one hour, or if the veteran awakens at night to void 
five or more times per night.  For obstructed voiding, the 
regulation provides a maximum 30 percent rating for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.  

VA treatment records prior to January 17, 2003, show that the 
veteran reports self-catheterization.  These records do not 
show VA-prescribed absorbent pads.  Incontinence of 
unspecified frequency was noted in January 2000.  

VA examination in April 2001 questioned the diagnosis of 
urethral stricture and instead diagnosed neurogenic bladder.  
Enlarged prostate was noted to obstruct the bladder and 
increase the amount of urine in the bladder after voiding.  
This benign prostate hypertrophy was thus thought to be 
exacerbating the urinary problem, as retained urine would 
require more frequent catheterization.  At examination, the 
veteran reported 6 self-catheterizations daily, and wearing a 
pad and changing it two to three times per day.  On 
examination, the veteran was not wearing a pad and was dry 
and did not demonstrate incontinence going through maneuvers.  

Following the VA examination, the veteran's PSA level was 
elevated in May 2001.  Biopsy in August 2001 showed carcinoma 
of the left prostate but the right prostate was not cancerous 
but rather hypertrophied.  

VA ultrasound in January 2004 revealed no hydronephrosis and 
no focal mass lesions of either kidney.  This was an 
essentially normal kidney report.  VA urological examination 
in June 2004 showed that the veteran reported wearing 
protective undergarments and changing them five to seven 
times per day.  He also reported self-catheterization four to 
six times per day.  

Based upon the above information, the Board finds that a 40 
percent rating is not warranted at any time prior to January 
17, 2003.  Evidence in the June 2004 examination suggests the 
use of additional absorbent materials in excess of what would 
be required for a 40 percent rating.  Prior to January 17, 
2003, there is no medical evidence to show the veteran met 
the criteria for a higher rating than 40 percent.  

As to prostate cancer, the Rating Schedule provides a 100 
percent rating for malignant neoplasms of the genitourinary 
system.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2005).  It 
is noted that following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the 100 percent rating shall continue with a mandatory VA 
examination at the expiration of 6 months.  Any change in 
evaluation based upon that or any subsequent examinations 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis the 
disability should be rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

The RO rated the veteran 100 percent disabled as of the date 
of the biopsy in August 2001.  Following treatment and 
surgery, the RO proposed in a September 2004 rating decision 
to reduce the evaluation for the prostate to 0.  That 
proposal was carried out in a May 2005 rating decision, 
effective August 1, 2005.  The reduction procedures outlined 
at 38 C.F.R. § 3.105 were observed.  

The Board notes that the treatment records show that the 
veteran is currently asymptomatic as to his prostate cancer.  
His voiding dysfunction has been considered as part of his 
neurogenic bladder condition, and cannot he cannot be rated 
twice for the same condition.  See 38 C.F.R. § 4.14 (2005).  
Moreover, VA treatment records, including a recent urology 
report dated in May 2005, show the veteran's PSA is less than 
.01.  He was considered asymptomatic by the urologist, with 
the exception of the self-catheterizing for the neurogenic 
bladder.  

Thus, the question remains whether the veteran was entitled 
to an extraschedular evaluation while he was rated at 100 
percent prior to August 2005.  The Board further finds that 
there is no probative evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to these service-
connected disorders, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The VA examination and treatment findings persuasively 
demonstrate that the schedular rating assigned was adequate 
in this case.  The veteran was considered disabled by the 
Social Security Administration in 1988 due to his cervical 
and lumbar spine conditions.  The record is replete with 
references to difficulties related to other service-connected 
disabilities, but nothing specific to the prostate during the 
relevant time period would take him out of the norm of other 
veterans rated at 100 percent.  His voiding issues have 
overwhelmingly been related to his bladder, and he is 
receiving maximum schedular compensation under the bladder 
rating for those problems.  Therefore, as noted in the August 
2005 SSOC, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

III.  New and Material Evidence - Service Connection for 
Functional Heart Murmur

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection will be rebuttably presumed 
for certain chronic diseases, including cardiovascular 
diseases, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (c).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The claim for service connection for a functional heart 
murmur was originally denied in a November 1980 rating 
decision.  The available record shows that the claim was 
denied because medical records showed the disorder to be 
congenital.  The rating decision noted that a functional 
heart murmur was considered a constitutional or developmental 
condition for which service connection for which compensation 
was not payable.  This decision was not appealed.

The veteran sought to reopen his claim in April 2001, arguing 
that he had two abnormal EKG's.  In an April 2002 rating 
decision, the RO declined to reopen the claim, stating that 
new and material evidence had not been submitted.

In association with an attempt to reopen his claim, the 
veteran submitted medical records from the VA medical center 
(VAMC) in Las Vegas as well as a record of treatment from 
Johns Hopkins dated in 2001 showing a history of mild left 
ventricular hypertrophy.  

The RO's November 1980 rating decision is a final decision 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105.  In order to reopen this claim, the 
appellant must present new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. §3.156(a).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to this claim, as 
appellant filed this claim in April 2001.

Evidence obtained since the November 1980 rating decision 
includes that discussed above.  Notably, no records show that 
the veteran's heart murmur is other than congenital.  There 
is no evidence suggesting any current heart disorder is 
related to service.  The veteran submitted copies of 
previously considered records, including his original claim 
form dated in 1979 and showing that he complained of a heart 
murmur in service.  

The evidence received since the November 1980 rating decision 
which denied service connection for a functional heart murmur 
is not new and material.  Any new medical records showing 
diagnoses of a heart murmur many years after service are 
cumulative.  There was medical evidence before the RO in 1980 
showing that the veteran had a heart murmur.  Furthermore, 
the duplicate medical records are not new.  Any medical 
records showing other current heart disorder fail to suggest 
any relationship between heart murmur in service and any 
current heart disorder.  

The veteran's contentions that his functional heart murmur 
was not present prior to service are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the RO in 1980, and are basically cumulative and 
not new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Furthermore, lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Medical records that do not mention heart murmur, even if 
new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

Nor do the new medical records in any way provide a medical 
linkage of the veteran's current heart disorder and his 
active service.  There is no medical evidence indicating that 
any current heart disorder had its onset during active 
service or within one year after his separation from service, 
or that is related to any in-service disease or injury either 
by being superimposed or otherwise.  No medical professional 
has provided such an opinion.  Accordingly, even if new, the 
Board finds that these records are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim for service connection for a functional heart 
murmur.

Thus, new and material evidence has not been presented, and 
the claim of service connection for a functional heart murmur 
is not reopened.

IV.  Dermatitis, Chloracne and Cysts

The veteran claims that he currently has dermatitis, 
chloracne and cysts which are chronic disabilities which 
began in service.  Service medical records are unavailable, 
but the veteran has reported that he believes he developed 
such a skin condition as a result of service, particularly, 
as a result of exposure to herbicide in Vietnam.  Military 
records verify that the veteran was in Vietnam from August 
1971 through September 1972.  Based upon his service in 
Vietnam during this period he is presumed to have been 
exposed to herbicide.  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne.  See 38 C.F.R. § 
3.309(e).  Chloracne must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. § 
3.307(a)(6).  

Medical records from the Las Vegas VAMC dated from 1983 to 
the present show the earliest evidence of a skin disorder 
reported in December 1993.  At that time, the veteran had a 
papular lesion on the furuncle, cheeks and nose.  In 1994, 
folliculitis was diagnosed and Accutane was prescribed.  
Possible diagnoses included chloracne, seborrheic dermatitis, 
and follicle acne.  The veteran has submitted a copy of an 
Accutane package.  

There is no finding of chloracne within a year of the 
presumed exposure to herbicide.  Thus, presumptive service 
connection based upon exposure to herbicide is not warranted.  

The veteran has urges that he has a chronic dermatitis, 
chloracne and cysts that are related to service.  However, he 
has not demonstrated any relationship between a current 
disorder and service.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Although he alleges chronicity of 
symptomatology as to these disorders and thus urges service 
connection pursuant to 38 C.F.R. § 3.303 (b), there is 
neither current disability nor a documented history of 
complaints since service, and thus no chronicity.  There is 
no evidence of a skin condition prior to 1993, many years 
after service.  Moreover, no physician or other health care 
provider has suggested a relationship between any current 
dermatitis and service.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  Such is not the case here, as 
there is complete lack of medical evidence that any current 
skin problem is related to service.  

The Board finds no competent evidence of current dermatitis, 
chloracne or cysts related to service.  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's lay statements concerning the onset and 
existence of any disorder are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When all the evidence is 
assembled VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Here, the preponderance of the evidence is 
against the veteran's claim.

V.  Diverticulitis

The veteran maintains that he developed rectal bleeding and 
ultimately diverticulitis as a result of his service.  He 
notes that he was required to spend long stretches of time 
flying helicopters and was unable to get off the aircraft to 
go to the bathroom.  He had to manually remove hard stools.  
He was also forced to use large amounts of Lomotil 
thereafter.  

As noted, the veteran's claims folder was lost sometime after 
1980 and had to be reconstructed.  In his 1979 claim, he 
reported a history of rectal bleeding in service.  
Specifically, he reported that he was treated for rectal 
bleeding in September 1968 in an Army hospital at Fort 
Walters, Texas, and again in November 1970 in an Army 
hospital at Bad Cannstatt, Germany.  The aforementioned 
denial letter dated in November 1980 does not reflect any 
decision on this claim.  

Available VA records show a current diagnosis of 
diverticulitis, including a diagnosis from the Las Vegas VAMC 
in 1996.  Consistent reports of symptoms suggestive of this 
condition are dated from 1983.  In 1984, the veteran reported 
a history of intermittent diarrhea since 1964.  VA records 
show he has been on Lomotil since 1983.  While certain 
matters involving this issue would benefit from remanding 
this case to obtain a medical opinion, given the lengthy 
appeal period already involved, as well as the veteran's poor 
health, and other equitable factors, our decision is not to 
further delay the proceeding but to resolve reasonable doubt 
in the veteran's favor and grant the requested benefit at 
this time.  

Considering the heightened duty to assist the veteran as set 
forth in O'Hare, supra, in addition to this combat veteran's 
competence to credibly describe symptoms such as he has 
described as having occurred during active service, the Board 
finds that the evidence is in equipoise as to whether the 
present diverticulitis had its onset in service.  Resolving 
reasonable doubt in the veteran's favor, service connection 
for diverticulitis is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

An increased initial rating for prostate cancer, in excess of 
100 percent prior to August 1, 2005, including on an 
extraschedular basis, and in excess a compensable rating 
thereafter, is denied

An increased evaluation in excess of 40 percent for 
neurogenic bladder prior to January 17, 2003, is denied.  

A compensable rating for bilateral hearing loss is denied.  

New and material evidence not having been submitted, the 
claim for service connection for a functional heart murmur is 
denied. 

Service connection for dermatitis, chloracne, and cysts is 
denied.  

Service connection for diverticulitis is granted.  


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.  

As to the veteran's claims for increased rating for his back, 
he has described increased manifestations since his most 
recent examination.  Specifically, in a December 2005 
statement to the Board, the veteran described worsening 
cervical pain due to cord narrowing, as well as curling and 
contracture of the hands.  As to his low back, he described 
chronic falls, unstable left leg, and increased pain.  
Considering these complaints, and considering that the 
veteran is seeking ratings in excess of 40 percent for these 
disorders, the Board is of the opinion that additional 
examination is warranted prior to Board review.  
Specifically, additional medical information would be helpful 
in determining whether he meets the criteria for 60 percent 
or higher ratings for these disorders.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination by an orthopedist to 
determine the severity of his service-
connected cervical and lumbar spine 
disorders.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests, including 
x-rays if indicated, should be conducted.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected cervical 
spine disorder and lumbosacral strain 
with degenerative disc disease.  The 
examiner should specifically document 
whether there is any ankylosis of the 
spine.  The examiner should also identify 
any orthopedic and neurological findings 
related to the service-connected 
disabilities and fully describe the 
extent and severity of those symptoms.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Is there evidence 
of residuals of vertebral fracture?

The examiner should conduct range of 
motion testing of the lumbar and cervical 
spine.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the neck 
and low back are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

2.  Readjudicate the appellant's claims 
for increased ratings, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


